ORDER OF SUSPENSION PENDING PROSECUTION
The Indiana Supreme Court Disciplinary Commission has filed its Motion for Suspension Pending Prosecution in which it alleges reasonable cause to believe that the respondent, Matthew H. Hobbs, is guilty of misconduct which, if proven, would warrant suspension pending prosecution pursuant to Ind. Admission and Discipline Rule 23, Section 11.1(b). The respondent has consented in writing to this suspension, and the hearing officer appointed in this cause has recommended the suspension.
This Court finds that the respondent should be suspended pending prosecution.
Accordingly, this Court ORDERS that the respondent, Matthew H. Hobbs, be suspended from the practice of law in Indiana, effective this date and until further order of this Court.
The Clerk of this Court is further directed to provide notice of this order in accordance with Admis.Disc.R. 23(3)(d) and to provide the Clerk of the United States Court of Appeals for the Seventh Circuit, the Clerk of each of the United States District Courts in this state, and the Clerk for each of the United States Bankruptcy Courts in this state with the last known address of the respondent as reflected in the records of the Clerk.
All Justices concur.